Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-11 and 17-19 objected to because of the following informalities:
Claims 8-9 and 19, line 2 of each, “metallic powder addition” should read “metallic powder”
Claims 9-11 and 17-19, “biocidal material addition” should read “biocidal powder addition”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9, 12-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd et al. (US 2018/0312698) in view of Facchini et al. (US 8691397), Arnold et al. (US 2011/0206817), Couturier (WO 2016/090468 A1) and in view of the evidence of Mechanical Rubber.
Regarding Claims 1-2, 8-9, and 14-15, Elsbernd discloses an article comprising a liquid and ice repellant layer (paras 0001, 0014, 0022) on a metal or polymeric substrate (paras 0072-0073).
Elsbernd discloses the repellant layer can be applied as multiple layers, where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed overall thickness of the coating. The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A 
Elsbernd further discloses ice adhesion of less than 325 kPa (para 0018) and that the contact angle for water of the repellant layer is at least 90 degrees (para 0019). 
Elsbernd does not disclose the polymeric coating comprising a biocidal powder addition and does not disclose the article displaying a radius of no growth as claimed.
Facchini discloses a coating on a metallic substrate for aerospace parts, automotive applications, and sporting goods (col.7, lines 43-48), wherein the coating comprises 5-100% Cobalt (Col 11, lines 24-25) having a grain size of 2-1000 nm (Col 14, lines 34-38). Cobalt is a biocide and a coating comprising cobalt, after 24 hours at 37° C, displays a "radius of no growth" on the zone inhibition test for salmonella or listeria ranging from range of 0.5 mm to 50 mm (col.6, lines 23-26).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd to incorporate the teachings of Facchini to produce the article wherein the repellent layer comprises a cobalt biocide according to Facchini, including amounts and grain size as claimed. The coating would, after 24 hours at 37° C, displays a "radius 
Elsbernd in view of Facchini does not disclose the cobalt biocide is in powder form.
Arnold discloses providing antimicrobial metal as a powder and cold spraying onto a surface to create excellent adhesion between antimicrobial particles and the surface in which they are coated (para 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd in view of Facchini to incorporate the teachings of Arnold to produce the article using powdered cobalt and applying the coating by cold spraying (Arnold para 0008; Elsbernd para 0060). Doing so would provide excellent adhesion.
Elsbernd in view of Facchini and Arnold does not disclose the icephobic material comprises polysiloxane which comprises epoxy modified silicone.
Couturier discloses epoxy silicone (i.e. epoxy polysiloxane) coating compositions for ice shedding (pg 7, paras 5- 6). The composition can substantially reduce or eliminate ice accretion (pg 2, para 4).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Facchini and Arnold to incorporate the teachings of 
While there is no disclosure in Elsbernd in view of Facchini, Arnold, and Couturier that the coating has ice adhesion as claimed after 5 icing/deicing cycles, or that the article is non-isotropic and has a pull-off strength as claimed, given that Elsbernd in view of Facchini, Arnold, and Couturier disclose an article comprising polymeric coating identical to that used in the present invention, including epoxy modified silicone, it is clear that the article and coating would inherently possess and exhibit the properties identical to that claimed.
Regarding Claim 3, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the substrate being a metal substrate such as iron, aluminum, copper, nickel, zinc, cobalt, or tin (para 0073). Elsbernd further discloses an embodiment where the metal substrate is an aluminum beam 0.63 cm thick (para 0203). Alternatively, it would be obvious to choose thickness of substrate, including that claimed, depending on the end use of the article.
Regarding Claim 5, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 1 above. 
Regarding Claim 12, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 1 above. Elsbernd further discloses the article is an automotive, air craft or sporting component (para 0006). 
Regarding Claim 13, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 12 above. 
While Elsbernd in view of Facchini, Arnold, and Couturier disclose the article can take a wide range of forms (Facchini para 0006), there is no explicit disclosure of article forming part of a face mask as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of 
Regarding Claims 16-17, 19, and 21, Elsbernd discloses an article comprising a liquid and ice repellant layer (paras 0001, 0014, 0022) on a metal substrate such as iron, aluminum, copper, nickel, zinc, cobalt, or tin (para 0073). Elsbernd further discloses an embodiment where the metal substrate is an aluminum beam 0.63 cm thick (para 0203). Alternatively, it would be obvious to choose thickness of substrate, including that claimed, depending on the end use of the article.
Elsbernd discloses the repellant layer can be applied as multiple layers, where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed overall thickness of the coating. The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A 
Elsbernd further discloses ice adhesion of less than 325 kPa (para 0018) and that the contact angle for water of the repellant layer is at least 90 degrees, which makes it hydrophobic (para 0019). 
Elsbernd does not disclose the polymeric coating comprising a biocidal powder addition and does not disclose the article displaying a radius of no growth as claimed.
Facchini discloses a coating on a metallic substrate for aerospace parts, automotive applications, and sporting goods (col.7, lines 42-48), wherein the coating comprises 5-100% Cobalt (Col 11, lines 24-25) having a grain size of 2-1000 nm (Col 14, lines 34-38). Cobalt is a biocide and a coating comprising cobalt, after 24 hours at 37° C, displays a "radius of no growth" on the zone inhibition test for salmonella or listeria ranging from range of 0.5 mm to 50 mm.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd to incorporate the teachings of Facchini to produce the article wherein the repellent layer comprises a cobalt biocide according to Facchini, including amounts and 
Elsbernd in view of Facchini does not disclose the cobalt biocide is in powder form.
Arnold discloses providing antimicrobial metal as a powder and cold spraying onto a surface to create excellent adhesion between antimicrobial particles and the surface in which they are coated (para 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd in view of Facchini to incorporate the teachings of Arnold to produce the article using powdered cobalt and applying the coating by cold spraying (Arnold para 0008; Elsbernd para 0060). Doing so would provide excellent adhesion.
Elsbernd in view of Facchini and Arnold does not disclose the icephobic material comprises polysiloxane which comprises epoxy modified silicone.
Couturier discloses epoxy silicone (i.e. epoxy polysiloxane) coating compositions for ice shedding (pg 7, paras 5- 6). The composition can substantially reduce or eliminate ice accretion (pg 2, para 4).
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Facchini and Arnold to incorporate the teachings of Courtier to produce the article wherein the icephobic material addition comprises the epoxy silicon coating composition of Couturier. Doing so would substantially reduce or eliminate ice accretion.
While there is no disclosure in Elsbernd in view of Facchini, Arnold, and Couturier that the coating has a sand erosion value as claimed, that the coating has ice adhesion as claimed after 5 icing/deicing cycles, that the article is non-isotropic, that the article has no failure after exposure to the temperature cycle as claimed, or that the article has a pull-off strength as claimed, given that Elsbernd in view of Facchini, Arnold, and Couturier disclose an article comprising polymeric coating identical to that used in the present invention, including epoxy modified silicone, it is clear that the article and coating would inherently possess and exhibit the properties identical to that claimed.
Regarding Claim 22,. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Facchini, Arnold, and Couturier  as applied to claim 3 above, and further in view of Kita et al. (US 5647919).
Regarding Claim 4, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 4 above, but does not disclose the grain size of the metal substrate.
Kita discloses an aluminum allow having a grain size limited to between 40 and 1000 nm. When the grain size is less than 40 nm, ductility is unsatisfactory, but if the grain size is greater than 1000 nm, there is a rapid lowering in strength (Col 2, lines 2-7). 
It would have been obvious to a person having ordinary skill in the art to modify Elsbernd in view of Facchini, Arnold, and Couturier to incorporate the teachings of Kita to produce the article wherein the metal substrate comprises an aluminum alloy having a grain size between 40 and 1000 nm. Doing so would maintain satisfactory ductility and strength.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Facchini, Arnold, and Couturier as applied to claims 1 and 17 above, and further in view of Reddy et al. (US 2010/0136325).
Regarding Claims 6 and 18, Elsbernd in view of Facchini, Arnold, and Couturier discloses all the limitations of the present invention according to Claims 1 and 17 above, but does not disclose an average particle size of the biocidal cobalt powder. 
Reddy discloses antimicrobial coatings comprising antimicrobial particles with average size of less than 1 micron (para 0014) wherein the antimicrobial particles are made from metal including cobalt (para 0017). Such coatings are resistant to removal from the substrate (Abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd in view of Facchini, Arnold, and Couturier to incorporate the teaching of Reddy to produce the article using biocidal cobalt powder with average size of less than 1 micron. Doing so would increase resistance to removal of the coating from the substrate.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Facchini, Arnold, and Couturier as applied to claims 1 and 16 above, and further in view of Rehage et al. (US 2013/0017401).
Regarding Claims 7 and 20, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claims 1 and 16 above, but does not disclose the coating further comprises at least one 
Rehage discloses an ice resistant (para 0029) polymer coating (para 0010), comprising graphite as a pigment to produce the desired color (para 0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Elsbernd in view of Facchini, Arnold, and Couturier to incorporate the teachings of Rehage to produce the article wherein the coating comprises graphene in order to produce the desired color.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elsbernd in view of Facchini, Arnold, and Couturier as applied to claim 1 above, and further in view of Temchenko et al. (US 2010/0034900).
Regarding Claims 10 and 11, Elsbernd in view of Facchini, Arnold, and Couturier disclose all the limitations of the present invention according to Claim 1 above, but does not disclose a volume fraction of the biocidal powder addition as claimed.
Temchenko discloses 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use a volume fraction of biocidal powder in the exposed outer coating of Elsbernd in view of Facchini, Arnold, and Couturier including values presently claimed, and to a depth, including that presently claimed, so that the biocidal particles are exposed and/or close to the surface of the coating in order provide superior antimicrobial prevention (para 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                             
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787